 Case 4:21-cr-40072-KES Document 31 Filed 08/10/21 Page 1 of 2 PageID #: 52




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:21-CR-40072-KES

                   Plaintiff,

                                                ORDER GRANTING CONTINUANCE
       vs.

WILLIAM DANIEL BECKLEY and
NICOLE MARIE WATTS,

                   Defendants.


      Defendant William Daniel Beckley moves for a 60-day continuance.

Plaintiff and co-defendant Nicole Marie Watts do not object. The court finds

that the ends of justice served by continuing this trial outweigh the best

interests of the public and the defendants in a speedy trial because defense

counsel for Beckley needs additional time to conduct investigation and review

discovery. Based on the foregoing, it is thus

      ORDERED that defendant's motion is granted. The following deadlines

will apply to both defendants:

        Suppression/voluntariness        October 12, 2021
        motions
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for suppression        October 12, 2021
        hearing
        Suppression/voluntariness        If necessary, will be held prior to
        hearing before Magistrate        October 29, 2021
        Judge Veronica Duffy
 Case 4:21-cr-40072-KES Document 31 Filed 08/10/21 Page 2 of 2 PageID #: 53




        Applications for Writ of         November 9, 2021
        Habeas Corpus Ad
        Testificandum
        Other motions                    November 16, 2021
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for trial              November 16, 2021
        Plea agreement or petition to    November 16, 2021
        plead and statement of
        factual basis
        Notify court of status of case   November 16, 2021
        Motions in limine                November 23, 2021
        Proposed jury instructions       November 23, 2021
        due
        Jury trial                       Tuesday, November 30, 2021, at
                                         9 a.m.

      The period of delay resulting from such continuance is excluded in

computing the time within which the trial of the offense must commence.

18 U.S.C. ' 3161(h)(7)(A); 18 U.S.C. § 3161(h)(6).

      All other provisions of the court's scheduling and case management

order remain in effect unless specifically changed herein.

      Dated August 10, 2021.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
